DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170108529 (herein Zhang).
Regarding claim 1, Zhang teaches A differential, multiple-mass, multi-axis accelerometer (X-Y axis resonant accelerometer using differential X/Y axis sensing, [0027], Fig. 1), comprising: 
first and second proof masses arranged in a substrate side-by-side and in-plane with each other, movable along in-plane X and Y-directions, and configured to have applied thereto a differential drive signal including a first polarity signal applied to the first proof mass and a second polarity signal applied to the second proof mass (resonator masses 101, 102, in-plane drive electrodes DX1, DX2, DY1, DY2 for driving axis motions, [0027]; note that each drive signal inherently feature a corresponding polarity); 
a first plurality of sense fingers coupled to the substrate, capacitively coupled with the first and second proof masses, and configured to sense X-direction movement of the first and second proof masses (in-plane sense electrodes (sense electrodes SX1, SX2 for sensing x-axis motions), [0027]); and 
a second plurality of sense fingers coupled to the substrate, capacitively coupled with the first and second proof masses, and configured to sense Y-direction movement of the first and second proof masses (in-plane sense electrodes (sense electrodes SY1, SY2 for sensing y-axis motions, [0027]), 
wherein the first plurality of sense fingers are configured in combination to output a differential X-direction motion signal, and wherein the second plurality of sense fingers are configured in combination to output a differential Y-direction motion signal (Opposing pairs of resonator masses are driven to resonate in anti-phase with one another, and differential sensing is used to produce an accelerometer output for each axis of sensitivity based on resonance frequency changes caused by the frequency pulling effect in the presence of an external acceleration, [0029]).
Regarding claim 5, Zhang teaches wherein each of the first and second proof masses is movable along a Z-direction, and the accelerometer further comprises: a third plurality of sense electrodes coupled to the substrate, capacitively coupled with the first and second proof masses, and configured to sense Z-direction movement of the first and second proof masses, wherein the third plurality of sense electrodes are configured in combination to output a differential Z-direction motion signal (a multiple-axis resonant accelerometer also includes Z-axis sensing. For such Z-axis sensing, the multiple-axis resonant accelerometer includes at least one Z-axis sensor element, where each Z-axis sensor element is part of a distinct resonator mass and moves along with the remainder of the resonator mass in the X-axis and Y-axis directions but also is configured to resonate up-and-down in the Z-axis (i.e., out-of-plane) direction when driven by a set of drive electrodes underlying and/or overlying the Z-axis sensor element(s). Out-of-plane motions of the Z-axis sensor element(s) are sensed using a set of sense electrodes underlying and/or overlying the Z-axis sensor element(s). Signals from the Z-axis sense electrodes are combined to produce the Z-axis output signal of the accelerometer. As with the X-axis and Y-axis sensors discussed above, the Z-axis sensor can be operated using differential sensing or single-ended sensing, [0122]).
Regarding claim 6, Zhang teaches wherein a first subset of the first plurality of sense fingers forms a variable capacitance with the first proof mass that increases as the first proof mass moves in a positive X-direction, a second subset of the first plurality of sense fingers forms a variable capacitance with the second proof mass that decreases as the second proof mass moves in the positive X-direction, and wherein the differential, multiple-mass, multi-axis accelerometer further comprises an X-sensing signal node disposed on the substrate and configured to combine a first X-sensing signal from the first subset of the first plurality of sense fingers with a second X-sensing signal from the second subset of the first plurality of sense fingers (X-axis motions of the resonator masses 101-104 are sensed through varying capacitance between each resonator mass 101-104 and its corresponding sense electrode SX1-SX4. The varying capacitance induces a correspondingly varying current on the sense electrode. The sensed currents can be used both as feedback signals for driving the X-axis motions of the resonator masses and to sense the resonance frequencies of the resonator masses, [0037]; see also [0040]).
Regarding claim 8, Zhang teaches wherein: the first plurality of sense fingers and the second plurality of sense fingers are fixedly coupled to the substrate (in-plane sense electrodes (sense electrodes SX1, SX2, SX3, SX4 for sensing x-axis motions, sense electrodes SY1, SY2, SY3, SY4 for sensing y-axis motions) that are fixedly supported directly or indirectly by the underlying substrate, [0027]).
Regarding claim 9, Zhang teaches further comprising: a third movable mass and a fourth movable mass disposed side-by-side in the substrate and each movable along a Z-direction (four resonator masses 501, 502, 503, 504 are supported above an underlying substrate (not represented for convenience) and are driven to resonate simultaneously in the X-axis, the Y-axis, and the Z-axis directions relative to the underlying substrate, [0124]); and a third plurality of sense electrodes coupled to the substrate, capacitively coupled with the third and fourth proof masses, and configured to sense Z-direction movement of the third and fourth proof masses, wherein the third plurality of sense electrodes are configured in combination to output a differential Z-direction motion signal (resonant frequency change is sensed using sense electrodes S1 and S3, [0128]; This relative change of resonance frequencies can be detected differentially using the Z-axis sense electrodes, [0130]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of US 20100077858 (herein Kawakubo).
Regarding claim 7, Zhang does not teach, “one or more differential amplifiers coupled to the X-sensing signal node and configured to amplify the differential X-direction motion signal.” However, Kawakubo teaches the deficiencies of Zhang (FIG. 8B is a circuit for detecting an acceleration in the X-axis direction. The potential difference between the electrodes 11a and 11b of the piezoelectric beams 3b and 3d is detected by the differential amplifier 16b and a differential amplifier 16d, respectively, and the sum of the outputs of the differential amplifiers 16b and 16d is measured, [0058]). It would be obvious to one of ordinary skill in the art to incorporate the differential amplifiers of Kawakubo into the device of Zhang for at least the motivation of improving the ability of the sensor to process a signal due to the small amount of formed capacitance ([0006]).

Allowable Subject Matter
Claims 10-25 are allowed.
Regarding claims 10 and dependents thereof, the prior art does not teach, “a first group of electrodes capacitively coupled with the first movable mass; a second group of electrodes capacitively coupled with the second movable mass; an X-sensing signal node disposed on the substrate and coupled to a first subset of the first group of electrodes and a first subset of the second group of electrodes, the X-sensing signal node configured to provide an X-sensing signal indicative of motion of the accelerometer in the X- direction when the first movable mass and the second movable mass are differentially biased; and a Y-sensing signal node disposed on the substrate and coupled to a second subset of the first group of electrodes and a second subset of the second group of electrodes, the Y-sensing signal node configured to provide a Y-sensing signal indicative of motion of the accelerometer in the Y- direction when the first movable mass and the second movable mass are differentially biased.” Zhang teaches some limitations of claim 10, including movable masses 101-104 and resonators 304, 314, having several sensing electrodes SX, SY that measure differential capacitance for measurement in an x and y direction. However, the subsets of electrodes that are coupled in Zhang are different that the configuration of the present invention.
Regarding claim 21 and dependents thereof, the prior art does not teach, “combining, at an X-sensing signal node disposed on the substrate, a first capacitance signal from a first plurality of sense fingers capacitively coupled with the first proof mass with a second capacitance signal from a second plurality of sense fingers capacitively coupled with the second proof mass; combining, at a Y-sensing signal node disposed on the substrate, a third capacitance signal from a third plurality of sense fingers capacitively coupled with the first proof mass with a fourth capacitance signal from a second plurality of sense fingers capacitively coupled with the second proof mass; outputting a differential X-direction motion signal based on a signal at the X-sensing signal node; and outputting a differential Y-direction motion signal based on a signal at the Y-sensing signal node.” Zhang teaches some limitations of claim 10, including movable masses 101-104 and resonators 304, 314, having several sensing electrodes SX, SY that measure differential capacitance for measurement in an x and y direction. However, the subsets of electrodes that are coupled in Zhang are different that the configuration of the present invention.
Claim 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2 and dependents thereof, the prior art does not teach “a second shield electrically isolated from the first shield and disposed on the substrate underneath at least some of the first plurality of sense fingers.” Weinberg teaches two shield electrodes 7a and 7b. However, each shield is underneath both the mass 3a and the finger electrodes 15.  


Response to Arguments
Applicant's arguments filed 9/28/2022 pertaining to claim 1 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant states Zhang does not teach “configured to have applied thereto a differential drive signal including a first polarity signal applied to the first proof mass and a second polarity signal applied to the second proof mass.” However, Applicant admits that Zhang applies a potential to masses. One of ordinary skill in the art would understand that a non-zero potential would inherently have a polarity. Zhang, in [0036], confirms that mass potential VDC_Body is indeed non-zero.
Further regarding claim 1, Applicant states Zhang does not teach sense fingers are configured in combination to output a differential X-direction motion signal. However, [0027] of Zhang clearly states the accelerometer uses differential X/Y axis sensing, and [0068] teaches how electrodes are used in combination to result in an x-direction signal.
Applicant’s arguments filed 9/28/2022 pertaining to claim 10 have been fully considered and are persuasive.  The corresponding rejection has been withdrawn. 
Applicant’s arguments filed 9/28/2022 pertaining to claim 21 have been fully considered and are persuasive.  The corresponding rejection has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIP T FADUL/Examiner, Art Unit 2852